Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.960   Page 1 of 32




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


    JUANITA VAUGHN,                                  2:18-CV-11491-TGB

                         Plaintiff,

           vs.                                   ORDER GRANTING
                                              DEFENDANT’S MOTION FOR
    DAWN FOOD PRODUCTS, INC.,                   SUMMARY JUDGMENT

                         Defendant.


           Plaintiff    Juanita   Vaughn   alleges   that   her   employer,

   Defendant Dawn Food Products, Inc., discriminated against her

   based on her race and disability, in violation of Title VII of the Civil

   Rights Act of 1964, the Americans with Disabilities Act, and the

   Michigan Elliot-Larsen Civil Rights Act. Because there exist no

   genuine issues of material fact and Plaintiff has failed to provide

   sufficient evidence such that a reasonable jury could find in her

   favor on any of her four claims, Defendant is entitled to summary

   judgment.

      I.      Background

           Plaintiff Juanita Vaughn, an African American woman, began
   working for Defendant Dawn Food Products, Inc. (“Dawn”) in June

   2013 as a strategic sourcing manager. ECF No. 27, PageID.211. Her

   duties in that position involved procuring goods and services
                                       1
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20    PageID.961   Page 2 of 32




   needed to run Dawn’s day-to-day business (as opposed to procuring

   raw materials for production). Id. Like other employees at Dawn,

   Plaintiff’s performance was evaluated each year by her supervisor.

   Id. at PageID.212. Her immediate supervisor during most of the

   time period relevant to this lawsuit was John Wolf. Id. Performance

   ratings at Dawn range from 1-5, with 5 being the highest possible

   score. From 2014-2016, Plaintiff received performance ratings from

   Wolf ranging from “3” to “3.2,” which under Dawn’s rubric means

   “meets expectations.” Id.

         Then came 2017, and the events which give rise to this action.
   In 2017, by all accounts, Wolf and Plaintiff began to interact more

   regularly as a result of a new indirect procurement initiative. Id.

   According to Wolf, in 2017 Plaintiff’s performance declined. In her
   2017 review, Wolf stated that Plaintiff had not “demonstrated or

   shown an interest in developing internal relationships with

   stakeholders;” that “influencing outcomes through leadership and

   collaboration   [was]    not   present;”   that     Plaintiff   had   not

   demonstrated that she was “willing to learn new things about

   Dawn;” that she had not come to work on a number of occasions;
   and that she had been pushing her work onto other employees. ECF

   No. 27-4, PageID.423-428. Wolf gave Plaintiff a 2.3, or “below

   expectations.” Id. The 2.3 in 2017 was the lowest review Plaintiff
   had ever received (her previous reviews had been 3.0 or above), but

                                      2
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.962   Page 3 of 32




   was not the lowest that Wolf had ever given—he had previously

   given a Caucasian male employee a lower score. Id. at PageID.402-

   414; Wolf Dep. ECF No. 27-5, PageID.494.

         Upon receiving her disappointing 2017 performance review,

   on February 7, 2018, Plaintiff filed a charge with the Equal

   Employment Opportunity Commission (EEOC), alleging that she

   had been given a “poor performance evaluation” because of her age,

   sex, and race. ECF No. 27-4, PageID.473. The February 7, 2018

   EEOC charge did not provide any detail explaining why Plaintiff

   believed she was discriminated against based on her age, sex, and
   race. Id. In the Complaint for this civil action and in her deposition

   testimony, however, Plaintiff says that she believes that Wolf’s low

   2017 rating was based on race because Wolf had referred to her as
   “you people” multiple times during one-on-one meetings over the

   prior year, told her that she “needed to adjust herself,” was “playing

   the victim,” said he “did not hire her,” did not allow her to travel,

   and generally treated her less warmly than other employees under

   his supervision. Second Am. Compl., ECF No. 23; Vaughn Dep.,

   ECF No. 27-4, PageID.362-63. Wolf denies ever referring to
   Plaintiff as “you people,” but doesn’t deny that he told her that he

   didn’t hire her. Wolf Dep., ECF No. 27-5, PageID.484. On the issue

   of whether Plaintiff had been denied the opportunity to travel,
   there is mixed testimony in the record. Plaintiff testified in her

                                      3
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20    PageID.963   Page 4 of 32




   deposition both that Wolf told her that she could not travel and that

   she did travel while working at Dawn under Wolf’s supervision.

   ECF No. 27-3, PageID.284. Wolf says that she was allowed to

   travel—and did. Wolf Dep. ECF No. 27-5, PageID.501.

         On February 15, 2018, Plaintiff began the process of formally

   disputing her 2017 performance review with Dawn. Vaughn stated

   that the review “was unfair and biased against [her] based on [her]

   race and ethnicity among other things.” ECF No. 27-4, PageID.435.

   She provided Defendant with a detailed, written response to Wolf’s

   2017 evaluation, which explained why she believed that Wolf’s
   evaluation was unfair. ECF No. 27-4, PageID.438-451. She stated

   that she believed that Wolf was unfairly holding her responsible for

   duties not within her job description, and Wolf was mistaken to
   believe that she was pushing work off on other employees when she

   was not. Id. While Plaintiff’s response extensively disputed Wolf’s

   reasons for his evaluation, it did not mention any instance of Wolf

   using the term “you people.” Id.

         In   response    to   Plaintiff’s   EEOC      complaint     alleging

   discrimination, Defendant began an internal investigation, during
   which Defendant interviewed Plaintiff on two occasions, as well as

   Wolf and team members Craig Lydigsen, Maureen Dawson, and

   Jantzen Nishioka. ECF No. 27, PageID.214. On April 9, 2018,
   Defendant completed the investigation and issued a memorandum

                                       4
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20       PageID.964     Page 5 of 32




   detailing Dawn’s findings. ECF No. 27-4, PageID.459. The

   investigation concluded that Plaintiff’s allegations of racial bias

   were unsubstantiated, but that “there was a misalignment in 2017

   between [Plaintiff] and [her] supervisor’s expectations and

   understanding regarding [her] role and duties as Strategic

   Sourcing Manager II . . . .” Id. The investigation also found that

   Plaintiff’s complaints regarding her projects being under-resourced

   were valid and that there was “limited documentation” of Wolf

   having discussed his performance concerns with Plaintiff before her

   2017 evaluation. Id. Defendant subsequently raised Plaintiff’s 2017
   evaluation from a 2.3 to a 3 and stated that Dawn would approve

   her request to be moved out of the procurement department. Id.

           To accommodate Plaintiff’s request to be moved to a new
   position, Defendant told her that it would reassign her to a “special

   assignment,” intended to last approximately three to six months

   while    Defendant    looked   for       a   lateral   position   at    Dawn

   commensurate with her skill set. Id. at PageID.459-460. Despite

   this change in position, Dawn agreed to continue to (and did) pay

   Plaintiff at her prior salary, including giving her a raise and bonus
   for 2017 that was in line with what she had received in prior years.

   ECF No. 27, PageID.216.

           Before Plaintiff began work on the special assignment,
   however, Plaintiff went out on a 90-day medical leave for treatment

                                        5
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.965   Page 6 of 32




   of anxiety and emotional distress, beginning on April 9, 2018.

   Vaughn Dep., ECF No. 27-3, PageID.321; ECF No. 27-4,

   PageID.463. On May 11, 2018, Plaintiff filed this civil lawsuit in

   federal court, alleging race and gender-based discrimination based

   on the performance evaluation and allegations of hostile work

   environment, in violation of Title VII of the Civil Rights Act of 1964

   and the Michigan Elliot-Larsen Civil Rights Act. Compl., ECF No.

   2.

         Upon Plaintiff’s return from leave on July 2, 2018, Plaintiff

   requested certain accommodations under the Americans with
   Disabilities Act, including to work remotely for 90 days with only

   light travel, and to be assigned to a position that accommodated her

   “difficulty with concentration, negotiating, managing contracts,
   [and] interacting effectively with shareholders.” ECF No. 27-4,

   PageID.467.

         In late June and early July, Plaintiff had multiple phone

   conversations with Sue Littell at Dawn regarding the timing of her

   return to work and the new restrictions she would have once she

   returned. Vaughn Dep., ECF No. 27-3, PageID.330; Littell Decl. ¶
   8, ECF No. 27-7, PageID.518. Littell told Plaintiff that she was

   having difficulty finding a new role for Plaintiff that complied with

   her new restrictions because people were on vacation for the July
   4th holiday and were not in the office. ECF No. 27-3, PageID.331-

                                      6
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.966   Page 7 of 32




   32. Plaintiff does not contend that she knew of any open positions

   at that time that would have fit her restrictions. Id. Littell told

   Plaintiff that she didn’t know how long it would take her to find a

   new position. Id.

         On July 12, 2018, Plaintiff filed a second charge with the

   EEOC. ECF No. 27-4, PageID.474. In the second charge, Plaintiff

   alleged that Defendant discriminated against her based on her

   disability. Id. She stated that she requested a return to work date

   of July 2, 2018, but Defendant had not communicated with her

   regarding her accommodation, forcing her to remain on unpaid
   leave for what had at that point been ten days longer than she

   anticipated. Id. She stated that she “was able to perform the

   essential functions of [her] duties both with/without reasonable
   accommodation” and that remaining on unpaid leave was causing

   financial hardship for her. Id.

         On July 13, 2018, Defendant sent a letter to Plaintiff’s counsel

   stating that Dawn was having difficulty finding a position that

   exactly met Plaintiff’s stated disability need because it was difficult

   to find a new position that “does not require the incumbent to
   concentrate or effectively interact with stake/shareholders.” Id. at

   PageID.469. Defendant then offered Plaintiff a sales analyst role on

   a temporary basis, since it met some of Plaintiff’s needs in that it
   would allow Plaintiff to work in the Romulus office and not the

                                      7
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.967   Page 8 of 32




   Jackson office, would not require travel, would likely permit remote

   working, and would not report to Wolf. Id. Defendant envisioned

   Plaintiff staying in the sales analyst role for the duration of her 90-

   day ADA accommodations. Id. at PageID.470. The sales analyst role

   paid less than Plaintiff’s prior position, but Defendant stated that

   Dawn would continue to pay Plaintiff her prior salary through the

   90-day ADA accommodations period, or until October 2, 2018. Id.

   After that, Defendant said it would “work with [Plaintiff] to identify

   open positions for which she [was] qualified.” Id. Plaintiff accepted

   the temporary sales analyst position. Vaughn Dep., ECF No. 27-3,
   PageID.336.

         On October 16, 2018, Sue Littell emailed Plaintiff to invite her

   to apply for an open position as director of inventory planning and
   replenishment, to which Plaintiff responded saying she would

   apply. ECF No. 27-4, PageID.472. Plaintiff, apparently mistakenly

   believing that the position reported to Wolf, decided not to apply

   and consequently did not get the job. Vaughn Dep., ECF No. 35,

   PageID.931-32. Plaintiff stated that she regularly checked the

   company intranet for job postings but as of May 8, 2019, Plaintiff
   had not applied to any other positions at Dawn for which she

   believed she was qualified. Vaughn Dep., ECF No. 27-3,

   PageID.347. She is not aware of the existence of any positions for



                                      8
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.968   Page 9 of 32




   which she would be qualified that were not listed on the intranet.

   Id. at PageID.355.

         In late 2018 and early 2019, Dawn began a large corporate

   restructuring. Lioy Decl. ¶ 7, ECF No. 27-2, PageID.243. More than

   a dozen Dawn employees lost their jobs, and more than one hundred

   were moved to different, lower-paying positions. Id. Plaintiff’s

   Romulus sales analyst position was eliminated. Id. at PageID.244.

   Wolf played no role in the decision to eliminate Plaintiff’s sales

   analyst position. Id. Plaintiff has no knowledge as to the identity of

   the person at Dawn who made the decision to eliminate her sales
   analyst position. Vaughn Dep., ECF No. 27-3, PageID.351.

         On March 11, 2019, Defendant offered Plaintiff the position of

   inventory planner, with a base salary of $88,940. Id. at PageID.476.
   At that point Plaintiff had been in the sales analyst role since July

   2018—but was still being paid at her prior, higher $138,640.46

   salary. Id. at PageID.338. In an effort to accommodate the salary

   cut she would have to absorb should she accept the new position,

   Defendant stated that it would incrementally reduce her salary

   over twelve months from $138,640.46 to $88,940. Id. Plaintiff was
   offered severance pay if she did not want to accept the inventory

   planner position and its lower salary. Id. at PageID.355.

         Plaintiff decided to accept the inventory planner position. Id.
   at 356. But on March 25, 2019, Plaintiff filed a third EEOC

                                      9
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.969   Page 10 of 32




    complaint, alleging that she had been “demoted in retaliation for

    participating in a protected activity in violation of the Age

    Discrimination in Employment Act of 1987 . . . Title VII of the Civil

    Rights Act of 1964 . . . and the Americans with Disabilities Act of

    1990.” ECF No. 27-4, PageID.475.

             Plaintiff then filed the Second Amended Complaint on May

    14, 2019, ECF No. 23, and resigned from her employment at Dawn

    on May 17, 2019. Lioy Decl. ¶ 14, ECF No. 27-2, PageID.245.

       II.     Legal Standard

             “Summary judgment is appropriate if the pleadings,

    depositions, answers to interrogatories, and admissions on file,

    together with any affidavits, show that there is no genuine issue as

    to any material fact such that the movant is entitled to a judgment
    as a matter of law.” Villegas v. Metro. Gov't of Nashville, 709 F.3d

    563, 568 (6th Cir. 2013); see also Fed. R. Civ. P. 56(a). A fact is

    material only if it might affect the outcome of the case under the
    governing law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

    249 (1986). On a motion for summary judgment, the Court must

    view the evidence, and any reasonable inferences drawn from the

    evidence, in the light most favorable to the non-moving party. See

    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

    587 (1986) (citations omitted).



                                      10
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.970   Page 11 of 32




       III. Discussion
            a. Claim One: Racial Discrimination/Harassment in
               Violation of Title VII of the Civil Rights Act of
               1964 and the Michigan Elliott-Larsen Civil Rights
               Act (ELCRA)
                  i. Contentions

          Plaintiff contends that she was discriminated against and

    subjected to an intimidating, hostile work environment because of

    her race. Second Am. Compl. ¶¶ 46-56, ECF No. 23, PageID.163-64.

    Specifically, she says she was given a low 2017 performance review

    that does not accurately reflect her actual performance and was
    “routinely and consistently treated differently than Caucasian

    employees by Mr. Wolf” because she is African American. Id. With

    respect to the latter, she claims that Wolf repeatedly referred to her
    as “you people;” “yelled at” her to “stop interrupting [him];” was told

    by Wolf “I never hired you” and “maybe you’re the problem;” and

    was chastised for working from home too often. Id. ¶¶ 18-24.

          Defendant argues that Plaintiff has failed to make out a

    prima facie case of racial discrimination because Plaintiff never

    suffered an adverse employment action. ECF No. 27, PageID.223.

    Defendant asserts that Plaintiff’s primary complaint—that she was

    given a poor performance review because of her race—fails because

    Defendant raised her score after Plaintiff took the issue to Wolf’s

    superiors, and Plaintiff ultimately suffered no material changes in


                                      11
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.971   Page 12 of 32




    her employment benefits as a result. Id. Defendant further argues

    that Plaintiff can point to no similarly situated employee treated

    more favorably than her, and that, to the contrary, a Caucasian

    male employee previously received a worse performance review

    from Wolf than the one Plaintiff received. Id. at PageID.224.

          With regard to Plaintiff’s harassment claims, Defendant

    contends that they both lack merit and must be dismissed because

    Plaintiff failed to administratively exhaust those claims by not

    including them in her EEOC charges. Id. at PageID.226.

                  ii. Legal Standard
          Under both Title VII and the ELCRA, it is well established

    that Plaintiff may prove racial discrimination with circumstantial

    evidence    under     the    McDonnell–Douglas        burden-shifting
    framework. Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir.

    1992); Humenny v. Genex Corp., 390 F.3d 901, 906 (6th Cir. 2004)

    (“Cases brought pursuant to the ELCRA are analyzed under the

    same evidentiary framework used in Title VII cases.”). Under that

    framework, before the burden shifts to Defendant, Plaintiff must

    first make out a prima facie case of racial discrimination by
    demonstrating that she (i) was a member of a protected class, (ii)

    was qualified for the position, (iii) suffered an adverse employment

    action, and was (iv) “treated differently than similarly situated non-



                                      12
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.972   Page 13 of 32




    protected employees.” Newman v. Fed. Express Corp., 266 F.3d 401,

    406 (6th Cir. 2001).

          “An adverse employment action in the context of a Title VII

    discrimination claim is a materially adverse change in the terms or

    conditions of employment because of the employer's actions.” Kuhn

    v. Washtenaw Cnty., 709 F.3d 612, 625 (6th Cir. 2013) (internal

    quotation marks omitted). Termination, decrease in wage or salary,

    change in title, diminished material responsibilities, or a material

    loss of benefits are all examples of a materially adverse change. Id.

          To establish a prima facie case of a hostile work environment
    based on race, Plaintiff must demonstrate that “(1) [she] is a

    member of a protected class; (2) was subjected to unwelcome

    harassment; (3) the harassment was based on plaintiff's protected
    status; (4) the harassment was sufficiently severe or pervasive to

    affect a term, condition, or privilege of employment; and (5) the

    employer knew or should have known about the harassing conduct

    but failed to take corrective or preventative actions.” Fullen v. City

    of Columbus, 514 Fed. App’x 601, 606–07 (6th Cir. 2013). “Conduct

    that is not severe or pervasive enough to create an objectively
    hostile or abusive work environment—an environment that a

    reasonable person would find hostile or abusive—is beyond Title

    VII's purview.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993).
    Factors   to   be   considered   include   “the    frequency    of   the

                                      13
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.973   Page 14 of 32




    discriminatory conduct; its severity; whether it is physically

    threatening or humiliating, or a mere offensive utterance; and

    whether it reasonably interferes with an employee's work

    performance.” Id. at 23.

          If Plaintiff is able to make out a prima facie case of either type

    of discrimination, under the McDonnell–Douglas framework the

    burden then shifts to Dawn to articulate a nondiscriminatory

    reason for its actions. Chen v. Dow Chemical Co., 580 F.3d 394, 400

    (6th Cir. 2009). Once Dawn does so, the burden returns to Plaintiff

    to establish that Dawn’s proffered reason(s) for its adverse
    employment decision(s) were pretextual. Id.

                 iii. Analysis

          Defendant does not appear to contest either that Plaintiff is a
    member of a protected class or that she was qualified for her

    position, and the Court will accordingly proceed as if both of these

    elements have been satisfied. The third element requires Plaintiff

    to show that she suffered an adverse employment action. The

    analysis will begin there.

          Plaintiff’s first allegation of an adverse employment action is
    her 2017 performance review. Plaintiff points to the fact that Wolf

    initially gave her a “below expectations” rating of 2.3 out of 5. ECF

    No. 27-4, PageID.423-428. Plaintiff alleges that the score was the
    product of racial discrimination and therefore represents an

                                      14
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.974   Page 15 of 32




    adverse employment action sufficient to support her racial

    discrimination claim. After Plaintiff disputed the score given to her

    by Wolf—arguing, among other reasons, that Wolf gave her a low

    rating because of a misunderstanding regarding the scope of her job

    responsibilities—Defendant raised Plaintiff’s score to a 3, or “meets

    expectations.” See, e.g., ECF No. 27-4, PageID.448 (Plaintiff’s

    description of how she and Wolf had different understandings of the

    scope of her duties). Although a low performance rating that can

    affect an employee’s pay level or other terms of employment might

    arguably be considered an adverse employment action, in this case
    Plaintiff “appealed” her low score and won. The score she cites as

    the product of discrimination was not her final score. Plaintiff was

    ultimately rated at a level “3,” which is in line with the scores
    Plaintiff received on her performance reviews in 2014, 2015, and

    2016. It is also undisputed that Plaintiff was never threatened with

    termination, suffered no salary reduction as a direct result of the

    2017 performance review, and in fact later received a bonus in line

    with what she had received in prior years. Under the governing law

    of the Sixth Circuit, a mid-range performance review with no other
    loss in benefits is typically not sufficient to qualify as an adverse

    employment action. Primes v. Reno, 190 F.3d 765, 767 (6th

    Cir.1999); see also Epps v. FedEx Servs., 438 F. App’x 455, 458 (6th
    Cir. 2011) (negative performance review did not constitute adverse

                                      15
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.975   Page 16 of 32




    employment action when it did not affect terms and conditions of

    employment). Accordingly, Defendant’s conduct in connection with

    Plaintiff’s 2017 performance review is not an adverse action by the

    employer, as is required to make out a prima facie case for

    Plaintiff’s discrimination claims.

          Though the Second Amended Complaint is less than clear in

    identifying which other actions by the Defendant are those that

    Plaintiff believes qualify as adverse employment actions, in her

    opposition to the motion for summary judgment Plaintiff argues

    that she suffered an adverse employment action when she was
    transferred by Defendant to her new, temporary position as a sales

    analyst. ECF No. 30, PageID.727-28. She claims that the new

    position was “a demotion with no pay loss” because she was not
    given significant responsibilities and “had no supervisor to sing her

    praises.” Id. Plaintiff compares her move to the new position to

    cases where other courts have found adverse employment actions

    when employees were involuntarily transferred to less desirable

    lateral positions. See, e.g., Deleon v. Kalamazoo County Rd.

    Comm'n, 739 F.3d 914, 919 (6th Cir. 2014).
          The case law in this area leaves the Court in some doubt as to

    whether, on this record, Plaintiff’s move to sales analyst would

    qualify as an adverse employment action. Plaintiff’s transfer is
    distinguishable from cases of involuntary lateral transfer like

                                      16
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.976   Page 17 of 32




    Deleon in that it was not involuntary: After her 2017 review,

    Plaintiff requested that she “be placed in another job or that [her]

    current job [be] moved away from [Wolf’s] management.” ECF No.

    27-4, PageID.451. Though a plaintiff’s having voluntarily requested

    a transfer “does not categorically bar a finding of an adverse

    employment action,” under this Circuit’s precedents, that plaintiff

    must be able to demonstrate that the conditions of the new position

    (here, that of a temporary sales analyst) were so “objectively

    intolerable to a reasonable person” that they constitute a

    “constructive discharge.” Deleon, 739 F.3d at 919-20 (internal
    citations omitted). In this analysis, the Court must view the

    condition of her new role from the perspective of a reasonable

    person, and Plaintiff’s “opinion of the transfer, whether positive or
    negative, has no dispositive bearing on an employment actions’

    classification as ‘adverse.’” Id. at 921. Here, it is undisputed that

    Plaintiff received the same salary, bonus, and benefits in the sales

    analyst role as she did in her prior position. It is also undisputed

    that Plaintiff specifically requested that her new role accommodate

    her stated “difficulty with concentration, negotiating, managing
    contracts, [and] interacting effectively with shareholders.” ECF No.

    27-4, PageID.467. Though Plaintiff found the responsibilities

    assigned to her in the new position to be unfulfilling, her
    requirement to have a position that accommodated a 50% reduction

                                      17
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.977   Page 18 of 32




    in her ability to concentrate and interact with others necessarily

    narrowed the scope of available roles that Dawn could assign her.

    ECF No. 27-4, PageID.469. Plaintiff additionally asserts that the

    sales analyst role was a demotion because she did not have a

    supervisor to “sing her praises,” thereby limiting her opportunities

    for career advancement, but this claim is inherently speculative

    and devoid of factual support. ECF No. 30, PageID.728. There is no

    evidence in the record from which a juror could reasonably conclude

    that the sales analyst position was “objectively intolerable.” For all

    these reasons, it is not clear that Plaintiff has raised a genuine
    issue of fact that the sale analyst transfer was an adverse

    employment action.

          Despite all of the above, the Court recognizes that Defendant
    conceded this point at oral argument on July 15, 2020, and so the

    Court will assume that Plaintiff has established the adverse action

    element of her prima facie case. Even so, Plaintiff’s prima facie

    claim still falls short. Plaintiff has identified no similarly situated

    employee who was given more favorable treatment, and thus

    cannot satisfy the fourth element of a prima facie claim.
          Moreover, even if Plaintiff had established a prima facie

    claim, she has not put forth any evidence to rebut Dawn’s proffered

    nondiscriminatory reasons for its actions. Dawn contends that
    Plaintiff was transferred to the sales analyst position because (i)

                                      18
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.978   Page 19 of 32




    she requested to be transferred to a new position, and (ii) it was a

    position that was compatible with her accommodations, including

    her 50% reduced capacity to concentrate, negotiate and manage

    contracts, and interact with shareholders. ECF No. 27-4,

    PageID.467. Plaintiff has identified no other available positions

    compatible with her accommodations that she could have

    transferred to at the time, and she has put forth no evidence from

    which a reasonable jury could find that the move to the sales

    analyst role was pretext for discrimination. Moreover, far from

    evincing any intent to discriminate against Plaintiff, the evidence
    shows that Defendant encouraged her to apply for an open director

    position during her time in the sales analyst role. ECF No. 27-4,

    PageID.472 (email from Sue Littell encouraging Plaintiff to apply
    to open director of inventory planning position). On these facts, no

    reasonable juror could find that Plaintiff’s move to sales analyst

    role states a claim of racial discrimination under Title VII or the

    ELCRA.

          Finally, Plaintiff contends that she suffered an adverse

    employment action when her sales analyst role was eliminated in
    March 2019 and she was then offered a lower-paying position as an

    inventory planner. ECF No. 30, PageID.728. But Plaintiff offers no

    evidence to rebut Defendant’s testimony that the position was
    eliminated as part of a legitimate corporate restructuring.

                                      19
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.979   Page 20 of 32




    Likewise, Plaintiff has failed to identify any other position that was

    open at the time for which she was qualified, or any other similarly

    situated employee who was treated more favorably than she was at

    the time her position was eliminated. Even if the Court were to

    assume arguendo that the elimination of Plaintiff’s sales analyst

    position amounted to an adverse employment action, Plaintiff’s

    failure to offer more than conclusory statements about the action

    being pretextual or to identify another similarly-situated employee

    who was treated more favorably still leaves Plaintiff unable to

    establish the fourth element of a prima facie discrimination claim
    (that similarly situated employees were treated more favorably)

    and unable to rebut Defendant’s nondiscriminatory reasons for

    eliminating her position. See Newman, 266 F.3d at 406.
          With respect to Plaintiff’s harassment claims, Plaintiff cites

    certain statements by Wolf that she alleges amounted to a hostile

    work environment. Second Am. Compl., ECF No. 23. Defendant

    contends that even if all the statements Plaintiff attributes to Wolf

    were true (which Defendant denies), Plaintiff’s harassment claim

    fails as a matter of law because it was not included on Plaintiff’s
    EEOC charge. ECF No. 27. Plaintiff does not address exhaustion in

    her opposition. ECF No. 30.

          Defendant is correct regarding Plaintiff’s failure to exhaust.
    Plaintiff’s February 7, 2018 EEOC charge addresses her poor

                                      20
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.980   Page 21 of 32




    performance evaluation but makes no mention of a hostile work

    environment or harassing comments by Wolf. ECF No. 27-4,

    PageID.473. An employee alleging employment discrimination in

    violation of Title VII must first file an administrative charge with

    the EEOC that is “sufficiently precise to identify the parties, and to

    describe generally the action or practices complained of.” 29 C.F.R.

    § 1601.12(b). “As a general rule, a Title VII plaintiff cannot bring

    claims in a lawsuit that were not included in his EEOC charge.”

    Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 361 (6th Cir. 2010)

    (citing 42 U.S.C. § 2000e–5(f)(1); Alexander v. Gardner–Denver Co.,
    415 U.S. 36, 47 (1974)). The only exception to this rule is when the

    allegations in the complaint can be reasonably inferred from the

    facts alleged in the EEOC charge. Id. at 362.
          Here, Plaintiff’s sparse February 7, 2018 EEOC charge, which

    makes no mention of harassment or Wolf’s alleged comments,

    cannot be said to have included information that would have

    allowed the EEOC to reasonably infer her harassment claims.

    Consequently, Plaintiff’s harassment claims must be dismissed for

    failure to exhaust. See Younis, 610 F.3d at 362.




                                      21
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.981   Page 22 of 32




             b. Claim Two: Violation of the Americans with
                Disabilities Act of 1990 (ADA)
                  i. Contentions

          Plaintiff contends that Dawn failed to accommodate her

    disability because (i) there was a ten business-day delay between

    the day when Plaintiff said she would be able to return to work with

    accommodations and when Dawn offered her the position of sales

    analyst, and (ii) because the sales analyst position was “busy work”

    and “less favorable and less secure than her old [position].” Second
    Am. Compl. ¶¶ 63, 67, ECF No. 23, PageID.165; ECF No. 30,

    PageID.30.

          In its brief, Defendant argues that Plaintiff’s sales analyst
    role was not an adverse employment action1 and that Plaintiff’s

    claim that Dawn failed to offer her a reasonable accommodation

    from June 26th through July 12, 2018 lacks merit because
    Defendant was diligent in finding Plaintiff a new position

    compatible with her restrictions in ten business days. ECF No. 27,

    PageID.231-33.

                  ii. Legal Standard

          Under the ADA, “[n]o covered entity shall discriminate

    against a qualified individual with a disability because of the


    1As noted above, at oral argument, Defendant appeared to con-
    cede that moving Plaintiff to this position was an adverse employ-
    ment action.
                                      22
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.982   Page 23 of 32




    disability of such individual in regard to job application procedures,

    the hiring, advancement, or discharge of employees, employee

    compensation, job training, and other terms, conditions, and

    privileges of employment.” 42 U.S.C. § 12112(a). The ADA's

    definition of “discriminate” includes “not making reasonable

    accommodations to the known physical or mental limitations of an

    otherwise qualified individual with a disability who is an applicant

    or an employee, unless such covered entity can demonstrate that

    the accommodation would impose an undue hardship on the

    operation of the business of the covered entity.” Id. at §
    12112(b)(5)(A).

          To establish a prima facie case of disability discrimination

    under the ADA, Plaintiff must show: “1) [she] is disabled; 2)
    otherwise qualified for the position, with or without reasonable

    accommodation; 3) suffered an adverse employment decision; 4) the

    employer knew or had reason to know of the plaintiff's disability;

    and 5) the position remained open while the employer sought other

    applicants or the disabled individual was replaced.” Macy v.

    Hopkins County Sch. Bd. of Educ., 484 F.3d 357, 365 (6th Cir.
    2007).

                 iii. Analysis

          With regard to whether Plaintiff’s voluntary transfer to the
    sales analyst position constituted an adverse employment decision

                                      23
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20     PageID.983   Page 24 of 32




    or pretext for discrimination, the Court adopts the same reasoning

    and conclusion expressed above, to the effect that Plaintiff has not

    put forth any evidence to rebut Dawn’s proffered nondiscriminatory

    reasons for its actions in transferring her.

           Plaintiff’s claim that Defendant’s ten business-day delay in

    finding her a new position constituted a stand-alone violation is

    similarly unavailing. The Sixth Circuit has held that “an employee

    cannot base a disability discrimination claim upon an employer's

    delay in providing a requested accommodation where the delay is

    due to internal processing or to events outside the employer's
    control.” Gerton v. Verizon S. Inc., 145 F. App’x 159, 168 (6th Cir.

    2005).

           Here, Plaintiff informed Defendant on June 26, 2018 that she
    would be needing a new position that accommodated her “difficulty

    with     concentration,   negotiating,   managing      contracts,   [and]

    interacting    effectively   with   shareholders.”    ECF    No.    27-4,

    PageID.467. The record indicates that Plaintiff and Defendant had

    multiple conversations in late June and early July regarding the

    scope of her restrictions, and Defendant informed her that there
    may be a delay in finding her a new position because employees

    were out of the office for an extended period for the July 4th holiday.

    See Vaughn Dep., ECF No. 27-3, PageID.331-32. Plaintiff has
    pointed to no other open position at the time that would have been

                                        24
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.984   Page 25 of 32




    compatible with her restrictions, and Plaintiff has presented no

    evidence that Defendant was not making reasonable efforts to find

    Plaintiff a new position during the time period Plaintiff cites.

    Defendant ultimately found Plaintiff a position on July 13, 2018—

    or 11 days after Plaintiff’s scheduled July 2, 2018 return. Under the

    ADA, employers are not “obligate[d] . . . to make on-the-spot

    accommodations of the employee’s choosing,” Brumley v. U.P.S.,

    909 F.3d 834, 840 (6th Cir. 2018), and here there is no evidence in

    the record from which a reasonable jury could find that the ten-day

    window was due to anything other than the reasonable amount of
    time it took for Defendant to locate a position that met the

    restrictive conditions required by Plaintiff coupled with normal

    internal corporate processing delays. The Court finds that the
    evidence in the record is insufficient to create a genuine issue of fact

    on the question of whether Defendant’s ten-day delay over the July

    4th holiday constituted a stand-alone failure to reasonably

    accommodate Plaintiff’s disability under the ADA.
             c. Claim Three: Gender/Sex Discrimination in
                Violation of Title VII of the Civil Rights Act of
                1964 and the Michigan Elliott-Larsen Civil Rights
                Act
          Plaintiff alleges sex discrimination in the Second Amended

    Complaint, but includes no specific facts detailing how she was

    discriminated upon based on her sex, and does not address this

                                      25
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.985   Page 26 of 32




    claim in her opposition to Defendant’s motion for summary

    judgment at all. Plaintiff has apparently abandoned this claim. See

    Brown v. VHS of Mich., Inc., 545 F. App’x. 368, 372 (6th Cir. 2013)

    (“This Court's jurisprudence on abandonment of claims is clear: a

    plaintiff is deemed to have abandoned a claim when a plaintiff fails

    to address it in response to a motion for summary judgment.”).
             d. Claim Four: Retaliation in Violation of Title VII
                of the Civil Rights Act of 1964 and the ADA
                  i. Contentions

          Plaintiff contends that Defendant retaliated against her for

    complaining about her 2017 performance review by placing her in

    a less desirable temporary position “followed by an outright

    demotion where she lost a big portion of her salary.” ECF No. 30,

    PageID.733. Plaintiff argues that there is a causal connection

    between her complaints and the adverse action “because if Plaintiff

    never filed the complaint against Mr. Wolf, the entire chain of

    events that led to Plaintiff’s demotion would not have occurred.” Id.

    at PageID.733.

          Defendant contends that Plaintiff’s retaliation claim fails
    because Plaintiff cannot establish a causal connection between her

    protected activity and Defendant’s action in moving her to

    inventory planner, and because Dawn had legitimate, non-




                                      26
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.986   Page 27 of 32




    discriminatory reasons for eliminating Plaintiff’s position during its

    company-wide reorganization. ECF No. 27, PageID.235.

                  ii. Legal Standard

          Title VII prohibits retaliation against an employee “because

    [she] has made a charge, testified, assisted, or participated in any

    manner in an investigation, proceeding, or hearing” in connection

    with an allegedly unlawful employment practice. 42 U.S.C. §

    2000e–3(a).

          To establish a prima facie case of retaliation, Plaintiff must

    show that (1) she engaged in protected activity; (2) that Defendant
    knew of the protected activity; (3) “defendant thereafter took ad-

    verse employment action against the plaintiff, or the plaintiff was

    subjected to severe or pervasive retaliatory harassment by a super-
    visor; and (4) there was a causal connection between the protected

    activity and the adverse employment action or harassment.”

    Hunter v. Sec'y of U.S. Army, 565 F.3d 986, 996 (6th Cir. 2009).

    Plaintiff must be able to show but-for causation; that is, “proof that

    the unlawful retaliation would not have occurred in the absence of

    the alleged wrongful action or actions of the employer.” Univ. of
    Texas S.W. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).

          If Plaintiff establishes this prima facie case, the burden shifts

    to Defendant to establish legitimate, nondiscriminatory reasons for
    the adverse employment action. Once such legitimate reasons are

                                      27
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.987   Page 28 of 32




    proffered, Plaintiff must then demonstrate by a preponderance of

    the evidence that the proffered reasons were a mere pretext for dis-

    crimination. Plaintiff may do so by showing that (1) the proffered

    reasons have no basis in fact, (2) the proffered reasons did not ac-

    tually motivate the action, or (3) they were insufficient to motivate

    the action. Barrett v. Lucent Techs., Inc., 36 F. App’x 835, 841 (6th

    Cir. 2002). Plaintiff bears the burden of persuasion throughout the

    entire process. Id.

                 iii. Analysis

          Plaintiff filed her first EEOC charge on February 7, 2018, and
    her second charge on July 12, 2018. ECF No. 27-4, PageID.473-74.

    On July 13, 2018, Plaintiff was offered the temporary sales analyst

    role, and approximately eight months later, on March 11, 2019,
    Plaintiff was informed that her sales analyst role was being

    eliminated. Id. at PageID.476. She was then offered an inventory

    planner position. Id. Plaintiff argues that there is a causal

    connection between her complaints and her move to sales analyst

    and later inventory planner because, but for her complaint

    regarding her 2017 performance review, “the entire chain of events
    that led to Plaintiff’s demotion would not have occurred.” ECF No.

    30, PageID.733.

          Plaintiff is no doubt correct: had she not protested her 2017
    performance review, she would not have raised the issues that were

                                      28
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20    PageID.988   Page 29 of 32




    the basis for her request to be transferred to the sales analyst role,

    and had she not been moved to the sales analyst role, she would not

    have been working in that position when it was eliminated eight

    months later. Plaintiff is incorrect, however, that she has presented

    sufficient evidence for a jury to find that Dawn “would not have

    taken the adverse employment action had the plaintiff not engaged

    in a protected activity.” Barrett, 36 F. App’x at 841. This is because

    Plaintiff has not provided any evidence that it was her

    discrimination complaint, and not her request to be transferred that

    started the chain of events she cites. The distinction may be a fine
    one, but it is fatal for Plaintiff’s retaliation claim.

            As a threshold matter, for the reasons previously cited,

    despite Defendant’s concession, the case law does not support a
    finding that Plaintiff’s move to the sales analyst role under these

    circumstances was an adverse employment action. Nor did Plaintiff

    offer    evidence   contravening     Defendant’s     non-discriminatory

    reasons for that transfer. See Section III. With respect to the move

    to inventory planner, even assuming that it constituted an adverse

    employment action, Plaintiff cannot establish a causal connection
    between her complaints and this action for several reasons.

            First, more than eight months lapsed between the time

    Plaintiff filed her second EEOC complaint and the reorganization
    that caused her sales analyst position to be eliminated. In this

                                       29
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.989   Page 30 of 32




    Circuit, “[t]emporal proximity alone in the absence of other direct

    or compelling circumstantial evidence is generally not sufficient to

    support a finding of causal connection.” Barrett, 36 F. App’x at 843.

    Temporal proximity may establish causation sufficient to support a

    prima facie case only if nearness in time between the protected

    conduct and the retaliatory action is “very close.” Clark County Sch.

    Dist. v. Breeden, 532 U.S. 268, 273 (2001). Here, there is an eight-

    month gap between when Plaintiff filed her second EEOC charge

    and when Plaintiff’s sales analyst role was eliminated. Other courts

    have found that even significantly shorter periods between the
    protected activity and adverse action were not sufficient to create a

    triable issue on causation. See Hafford v. Seidner, 183 F.3d 506, 515

    (6th Cir. 1999) (absent additional evidence, two to five months
    insufficient to create a triable issue on causation); Cooper v. City of

    North Olmsted, 795 F.2d 1265, 1272 (6th Cir. 1986) (four months

    insufficient to support an inference of retaliation).

          Moreover, additional facts undercut any inference that

    Plaintiff was “demoted” to the inventory planner position out of a

    desire to retaliate against her for filing her EEOC charge and
    making complaints about her performance review. For one,

    Plaintiff was specifically encouraged by Defendant to apply for the

    director of inventory planning position on October 16, 2018. ECF
    No. 27-4, PageID.472. Plaintiff said she would apply but ultimately

                                      30
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.990   Page 31 of 32




    did not. Id. The individual who applied and later accepted the

    position became Plaintiff’s boss when she was moved to the

    inventory planner position. Vaughn Dep., ECF No. 27-3,

    PageID.346. As noted above, this conduct is consistent with a desire
    to see Plaintiff succeed and achieve a higher-level position in the

    company, not with an intent to retaliate against her and demote

    her.

           Second, it is undisputed that Wolf, the individual against

    whom she filed the complaint, played no part in the decision to

    eliminate Plaintiff’s sales analyst role. Lioy Decl. ¶ 10, ECF No. 27-

    2, PageID.244. Indeed, the record is devoid of any evidence that the

    decision-makers at Dawn who made the call to eliminate Plaintiff’s

    sales analyst position were even aware of her complaints.
           Third, despite regularly checking the open positions listed on

    the Dawn intranet, Plaintiff has identified no other positions for

    which she would have been qualified that were open during the

    time she was a sales analyst. Vaughn Dep., ECF No. 27-3,

    PageID.355.

           Finally, Plaintiff has offered no evidence that her Romulus

    sales analyst role was eliminated for any reason other than as part

    of a larger corporate restructuring. There is testimony in the record

    that dozens of other employees at Dawn lost their jobs as a result

    of the restructuring and more than one hundred were moved to

                                      31
Case 2:18-cv-11491-TGB-APP ECF No. 36 filed 08/25/20   PageID.991   Page 32 of 32




    other, lower-paying positions. Lioy Decl. ¶ 7, ECF No. 27-2,

    PageID.243. Even if Plaintiff were to have been found to have

    established a prima facie retaliation case, this record contains

    evidence of Defendant’s legitimate, nondiscriminatory reason for

    eliminating Plaintiff’s position. The burden would shift back to

    Plaintiff to demonstrate by a preponderance of the evidence that

    the proffered reasons for eliminating her job were a mere pretext

    for discrimination, and Plaintiff would need to show that either “(1)

    the proffered reasons have no basis in fact, (2) the proffered reasons

    did not actually motivate the action, or (3) they were insufficient to
    motivate the action.” Barrett, 36 F. App’x at 841. Here, Plaintiff has

    provided no evidence capable of supporting any of the three findings

    above. Consequently, Defendant is entitled to summary judgment
    on Plaintiff’s retaliation claim.

       IV.   Conclusion

       For the reasons above, Defendant is entitled to summary

    judgment on each of Plaintiff’s four claims. Defendant’s Motion for

    Summary Judgment (ECF No. 27) is GRANTED.

       IT IS SO ORDERED.


     Dated: August 25, 2020      s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE



                                        32
